Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brad Lawrence (Reg. No. 47,210) on 05/06/21.

The application has been amended as follow:

CLAIMS:

Claim 1 line 12 after: “simulation" insertion: --;
wherein at least one of the plurality of 2 to 1 directional converters includes:

a voltage controlled voltage source that provides an output voltage based on a signal from the SE/MM converter;
wherein at least one of the plurality of 2 to 1 directional converters includes:
another probe voltage source coupled to ground; and
a voltage controlled voltage source that provides an output voltage based on a signal from the MM/SE converter--.
Claims 2 and 3 have been cancelled.

Allowable Subject Matter

Claims 1, 4 and 5 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a method of forming a bidirectional single mode/mixed mode converter, the method comprising: providing a model of a single-ended mode to mixed mode (SE/MM) converter having first and second inputs and that converts a signal mode signal to a mixed mode signal; providing a model of a mixed mode to single-ended mode (MM/SE) converter having third and fourth inputs and that converts a  coupling in a computer simulation a different one of four 2 to 1 directional converters to each of the first, second, third and fourth inputs; forming a physical circuit in the production of a hardware device based on the simulation; wherein at least one of the plurality of 2 to 1 directional converters includes: a probe voltage source coupled to ground; and a voltage controlled voltage source that provides an output voltage based on a signal from the SE/MM converter; wherein at least one of the plurality of 2 to 1 directional converters includes: another probe voltage source coupled to ground; and
a voltage controlled voltage source that provides an output voltage based on a signal from the MM/SE converter, together will all limitations recited in the independent claim 1.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claim 1 is allowed. 

The dependent claims 4 and 5 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 4 and 5 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851